Barnard, P. J.
This is an action for an absolute divorce on the ground that the defendant has committed adultery. The only proof of the guilt of defendant consists of the fact that, on one evening specified, the defendant and another man left a beer-saloon in the city of New York in company with two women. The party went to a designated house, and all entered and remained about an hour. The defendant and the two women were then seen to come out. The other man remained in the house. The house was proven to be a house of ill fame by facts and general reputation. A cabman testified to the fact that he had carried parties to the house, and left them there, “ which I knew didn’t belong there. ” The bad character of the house was proven, under objection made by defendant. The case is not like Kenyon v. People, 26 N. Y. 208. In that case a woman living with her mother had been seduced under promise of marriage. It was held that the chastity of the prosecutrix could not be established by proof of her character, nor by proof of the bad character of the mother’s house. In the present case the proof of the character of the house is necessary to give weight to the evidence of guilt. If parties were proven to go to the house with women, and the house was of evil repute, the inference of guilt is inferable by a court and jury if unexplained. There was no explanation or evidence to contradict the inference. We therefore think the finding of the court, that the defendant was proven guilty of adultery, should be sustained. Allen v. Allen, 101 N. Y. 658, 5 N. E. Rep. 341. Judgment affirmed, with costs.
Pratt, J., concurs.